Case 1:19-cv-02426-DLC Document 70 Filed 09/13/19 Page 1 of 2
Case 1:19-cv-02426-DLC Document 68 Filed 09/12/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DOWNTOWN MUSIC PUBLISHING LLC, OLE
MEDIA MANAGEMENT, L.P., BIG DEAL
MUSIC, LLC, CYPMP, LLC, PEER
INTERNATIONAL CORPORATION, PSO
LIMITED, PEERMUSIC LTD., PEERMUSIC IIL,
LTD., PEERTUNES, LTD., SONGS OF PEER
LTD., RESERVOIR MEDIA MANAGEMENT,
INC., THE RICHMOND ORGANIZATION,
INC., ROUND HILL MUSIC LLC, THE
ROYALTY NETWORK, INC. and ULTRA
INTERNATIONAL MUSIC PUBLISHING, LLC,

 

Plaintiffs and Counterclaim

Defendants, and No, 1:19-cv-02426-DLC
_ GREENSLEEVES PUBLISHING LIMITED, ME
GUSTA MUSIC, LLC, RALEIGH MUSIC STIPULATION AND [PREPESEBT-=—
PUBLISHING LLC, STB MUSIC, INC., and ORDER OF DISMISSAL WITH
TUNECORE, INC.,, PREJUDICE

Plaintiffs, and

NATIONAL MUSIC PUBLISHERS’
ASSOCIATION, INC., os Se |
ee SDMY

 
  
     

Counterclaim Defendant. DOCUMEN yp
PRONICALLY FILED

 

PELOTON INTERACTIVE, INC FOC # eer oi
ies DATE FILED: 12 2)201%|
Defendant and Counterclaim conte on

Plaintiff.

 

 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
AS TO RALEIGH MUSIC PUBLISHING LLC

 

Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, it is hereby stipulated
and agreed by the undersigned parties that Plaintiff Raleigh Music Publishing LLC is hereby
dismissed with prejudice from the above-captioned matter, with each party to bear its own costs

and attomeys’ fees, and with all rights of appeal waived.
ond

be Che

Set 4E Zale

 
Case 1:19-cv-02426-DLC Document 70 Filed 09/13/19 Page 2 of 2
Case 1:19-cv-02426-DLC Document 68 Filed 09/12/19 Page 2 of 2

Dated: September 9, 2019
New York, New York

PAUL, WEISS, RIFKIND, WHARTON &

GAREISpN LLP

¢ Darren W. Johnson

{ Elana. Beale

1285 Avenue of the Americas
ew York, NY 10019

Phone: (212) 373-3000

Fax: (212) 757-3990
jaycohen@paulweiss.com
djohnson@paulweiss.com
cbeale@paulweiss.com

 
  
    
 
 

Attorneys for Plaintiffs-Counterclaim
Defendants and Counterclaim Defendant

KING & SPALDING LLP

ih

Kenneth L. Steinthal

101 Second Street, Suite 2300
San Francisca, CA 94105
Phone: (415) 318-1200

Fax: (415) 318-1300
ksteinthal@kslaw.com

J. Blake Cunningham (pro hac vice)
500 West 2nd Strect, Suite 1800
Austin, TX 78701

Phone: (512) 457-2000

Fax: (512) 457-2100
beunningham@kslaw.com

Christopher C. Yook (ro hac vice)
David P, Mattern (pre hae vice)

1700 Pennsylvania Avenue, Suite 200
Washington, DC 20006

Phone: (202) 737-0500

Fax: (202) 626-3737
cyook@kslaw.com
dmattern@kslaw.com

Emily T, Chen

1185 Avenue of the Americas
New York, NY 10036

Phone: (212) 556-2100

Fax: (212) 556-2222
echen@kslaw.com

Attorneys for Defendant-Counterclaim
Plaintiff Peloton Interactive, Inc.

 

 

SO ORDERED this _ day of September, 2019.

 

 

THE HON. DENISE L, COTE
UNITED STATES DISTRICT JUDGE

 
